81713: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01482: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81713


Short Caption:CHRISTIANA TR. VS. SFR INVS. POOL 1, LLCCourt:Supreme Court


Related Case(s):75871


Lower Court Case(s):Clark Co. - Eighth Judicial District - A726031Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/08/2020 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantChristiana TrustMichael S. Kelley
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Christina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentSFR Investments Pool 1, LLCDiana S. Ebron
							(Kim Gilbert Ebron)
						Jacqueline A. Gilbert
							(Kim Gilbert Ebron)
						Karen L. Hanks
							(Former)
						
							(Messner Reeves LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/31/2020Filing FeeFiling Fee due for Appeal. (SC)


08/31/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-32049




08/31/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-32051




09/03/2020Filing FeeFiling Fee Paid. $250.00 from Nationwide Legal Nevada.  Check no. 214556. (SC)


09/03/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-32496




09/08/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)20-33068




09/24/2020Docketing StatementFiled Docketing Statement Civil Appeals.  (SC)20-35235




09/24/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge - Docketing Statement.  (SC)20-35270




09/25/2020Notice/IncomingFiled Amended Proof of Service - Docketing Statement served on Settlement Judge.  (SC)20-35330




10/06/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for: TBA. (SC).20-36643




01/25/2021Settlement Program ReportFiled Final Report. (SC).


01/25/2021Settlement Program ReportFiled Final Report/Other. The parties never mediated this case and after further conversations, the settlement judge finds that this case is not appropriate for the settlement program and should be removed. (SC).21-02218




01/27/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Briefing. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-02529




02/10/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/19/18, 03/20/18, 04/29/20 and 10/24/19.  To Court Reporter: None listed. (SC)21-04067




04/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: May 11, 2021. (SC)21-11905




05/11/2021BriefFiled Appellant's Opening Brief.  (SC)21-13515




05/11/2021AppendixFiled Joint Appendix - Volume I.  (SC)21-13516




05/11/2021AppendixFiled Joint Appendix - Volume II.  (SC)21-13517




05/11/2021AppendixFiled Joint Appendix - Volume III.  (SC)21-13518




05/11/2021AppendixFiled Joint Appendix - Volume IV.  (SC)21-13519




05/11/2021AppendixFiled Joint Appendix - Volume V.  (SC)21-13520




05/11/2021AppendixFiled Joint Appendix - Volume VI.  (SC)21-13523




05/11/2021AppendixFiled Joint Appendix - Volume VIII.  (SC)21-13525




05/11/2021AppendixFiled Joint Appendix - Volume VII.  (SC)21-13526




05/11/2021AppendixFiled Joint Appendix - Volume X.  (SC)21-13527




05/11/2021AppendixFiled Joint Appendix - Volume IX.  (SC)21-13528




05/11/2021AppendixFiled Joint Appendix - Volume XI.  (SC)21-13529




05/11/2021AppendixFiled Joint Appendix - Volume XII.  (SC)21-13533




05/11/2021AppendixFiled Joint Appendix - Volume XIII.  (SC)21-13534




05/11/2021AppendixFiled Joint Appendix - Volume XIV.  (SC)21-13535




06/02/2021MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief (First Request). (SC)21-15636




06/07/2021Order/ProceduralFiled Order Disapproving Stipulation. The stipulation for an extension of time to file the answering brief is disapproved without prejudice because it is not signed by counsel of record for appellant. (SC)21-16228




06/07/2021MotionFiled Renewed Stipulation to Extend Time to File Respondent's Answering Brief (First Request). (SC)21-16251




06/08/2021Order/ProceduralFiled Order Approving Stipulation. Respondent's answering brief due: July 12, 2021. (SC)21-16392




07/12/2021MotionFiled Respondent's Unopposed Motion to Extend Time to File Answering Brief. (second request)(SC)21-19993




07/16/2021Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: August 11, 2021. (SC)21-20609




08/10/2021MotionFiled Respondent's Unopposed Motion to Extend Time to File Answering Brief (Third Request). (SC)21-23245




08/20/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until August 25, 2021, to file and serve the answering brief.  (SC)21-24357




08/25/2021BriefFiled Respondent's Answering Brief. (SC)21-24827




09/27/2021MotionFiled Stipulation to Extend the Due Date to File Appellant's Reply Brief Past the Time for Service (First Request). (SC)21-27807




09/27/2021MotionFiled Appellant's Motion to File the Stipulation to Extend the Due Date to File Appellant's Reply Brief Pas the Time for Service. (SC)21-27808




09/29/2021Order/ProceduralFiled Order Denying Motion and Disapproving Stipulation. Appellant has filed a motion for leave to file an untimely stipulation for an extension of time and the stipulation. Neither the motion nor the stipulation is signed by counsel of record for appellant; accordingly, the motion is denied and the stipulation is disapproved without prejudice.  Appellant's reply brief due: 7 days. (SC)21-28038




10/07/2021MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)21-28875




10/13/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until October 25, 2021, to file and serve the reply brief.  (SC)21-29375




10/25/2021BriefFiled Appellant's Reply Brief.  (SC)21-30733




10/26/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


01/14/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." RP/JH/KP. (SC)22-01482





Combined Case View